Citation Nr: 1503910	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-47 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for glaucoma, claimed as blindness in the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1979.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  


REMAND

In his December 2009 substantive appeal, the Veteran checked the box indicating that he desired a Board hearing before a Veterans Law Judge (VLJ) at the RO.

Evidence of record detailed that the Veteran's hearing was postponed in January 2012, as he was unable to attend due to his incarceration.  Multiple attempts to contact the Veteran in 2013 and 2014 were unsuccessful.  In November 2014, the Veteran's representative highlighted that the Veteran's hearing request had not been withdrawn and that he had since been released from incarceration in April 2013. 

Based on the foregoing discussion, the RO must now schedule the Veteran for a Travel Board hearing, pursuant to his outstanding December 2009 request.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if a veteran expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a Travel Board hearing, pursuant to his December 2009 request, at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

